It is the established position with us that no appeal lies for defendant in a criminal case except from a judgment on conviction or plea of guilty or some judgment against him in its nature (306) final. S. v. Ford, present term; S. v. Andrews, 166 N.C. 349;  S. v. Webb, 155 N.C. 426. The appeal of the defendant, therefore, must be dismissed, but without prejudice to the right to have its positions considered and its rights made available by proper appellate procedure on the entry of judgment below as indicated in the State's appeal.
Appeal dismissed. *Page 367
Cited: S. v. R. R., 170 N.C. 289; S. v. Little, 171 N.C. 806; Board ofHealth v. Comrs., 173 N.C. 254, 255; Thomas v. Sanderlin, 173 N.C. 332;S. v. Perley, 173 N.C. 786; Schroader v. Express Agency, 237 N.C. 460.